



BILL OF SALE
BY THIS BILL OF SALE DIAMOND HEAD 3 (IRELAND) DAC ("Seller") does hereby sell,
grant and transfer, for good consideration in accordance with the terms of an
aircraft sale and purchase agreement dated as of June 4, 2019 ("Sale Agreement")
between (among others) Seller and Contrail Aviation Support, LLC ("Buyer"), all
its rights, title and interest in and to the aircraft specified below and as
more fully defined in the Sale Agreement ("Aircraft") to Buyer for good and
valuable consideration, receipt of which is hereby acknowledged by Seller:
one Airbus A321-100 aircraft with manufacturer's serial number 576 with two
(2) CFM56-5B2 engines bearing serial numbers 779171 and 779177
and the Aircraft is sold "as is, where is".
Seller warrants to Buyer and its respective successors and assigns that it
hereby conveys full legal title to the Aircraft free from all Liens, and Seller
agrees to defend such title forever against all claims and demands whatsoever.
To the extent permitted by applicable law, no representations, guarantees or
warranties of any kind are given by Seller as to the condition of the Aircraft,
express or implied, arising by law or otherwise.
Capitalized words and expressions used in this Bill of Sale have the meanings
given to them in the Sale Agreement.
THIS BILL OF SALE IS GOVERNED BY NEW YORK LAW.
IN WITNESS WHEREOF Diamond Head 3 (Ireland) DAC has caused this Bill of Sale to
be duly executed at 11:25am New York time on December 20, 2019 and delivered to
Buyer while the Aircraft was located at St. Athan, Cardiff, UK.


SIGNED


/s/ Rosemary Waddingham

for and on behalf of
DIAMOND HEAD 3 (IRELAND) DAC

Name: Rosemary Waddingham
Title: Attorney





--------------------------------------------------------------------------------









ACCEPTANCE CERTIFICATE
Contrail Aviation Support, LLC ("Buyer") hereby certifies that pursuant to the
Aircraft Sale Agreement dated as of June 4, 2019 among, inter alios, Diamond
Head 3 (Ireland) DAC ("Seller") and Buyer ("Sale Agreement"):
(1)    Buyer has inspected the Aircraft for itself and the Aircraft is in all
respects satisfactory to Buyer;
(2)    Buyer has accepted delivery of the Aircraft; and
(3)    Buyer acknowledges that it is purchasing the Aircraft in an "AS IS, WHERE
IS" condition and that the Seller is making no representations or warranties as
to the condition of the Aircraft.
Capitalized words and expressions used in this Acceptance Certificate have the
meanings given to them in the Sale Agreement.
THIS ACCEPTANCE CERTIFICATE IS GOVERNED BY NEW YORK LAW.
IN WITNESS WHEREOF Buyer has caused this Acceptance Certificate to be duly
executed on December 20, 2019 and delivered to Seller.
SIGNED

/s/ Joseph G. Kuhn    
for and on behalf of
CONTRAIL AVIATION SUPPORT, LLC
Name: Joseph G. Kuhn
Title: CEO




18455674v1





